Citation Nr: 1143877	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with chronic fatigue syndrome and diabetic nephropathy with hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Beth A. Pusateri, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied increased ratings for service-connected diabetes, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the RO in September 2009.  

In December 2009, the Board denied increased ratings for peripheral neuropathy of the upper extremities and erectile dysfunction, and remanded the remaining issues for additional development.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the parties filed a Joint Motion for Partial Remand, essentially asking the Court to vacate and remand that part of the Board decision denying entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities for additional development.  The parties agreed that the portion of the Board's decision pertaining to erectile dysfunction should not be disturbed.  The Court issued an Order in April 2011 granting the motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Veteran through his representative provided a copy of a Social Security Administration Disability Determination demonstrating that he was awarded benefits for a primary diagnosis of peripheral neuropathy.   The representative's statement attached to this new evidence stated that the Veteran did not want to waive AOJ review of the pending matters before the Board and requested that all such matters be remanded to the RO.  Moreover, in October 2011, additional evidence regarding the Veteran's increased rating issues was submitted and the Veteran's representative again stated that RO consideration was not waived and the Board was requested to remand all pending matters to the Agency of Original Jurisdiction (AOJ).  

Therefore, the case must be remanded in order for the newly submitted evidence to be considered by the AOJ.  38 C.F.R. § 20.1304(c) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the medical records utilized in the SSA's disability determination have not yet been associated with the claims file and they may be relevant to the claim, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir.2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  
In a June 2011 statement, the Veteran stated that his bilateral upper extremity symptoms have worsened since his last VA examination to the point that he is now limited in most of his daily activities.  The evidence submitted in October 2011 demonstrates abnormal EEG results for the bilateral upper extremities and also raises the possibility that peripheral neuropathy of the lower extremities have worsened.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to assess the current severity of the Veteran's service-connected diabetes and peripheral neuropathy of the upper and lower extremities.  

The Board notes that the newly submitted evidence also raises the possibility of neurologic symptoms stemming from a nonservice-connected lumbar spine disorder.  The examiner is requested to describe and evaluate the symptoms attributable to service-connected disabilities alone, to the extent that they may be distinguished from nonservice-connected disorders.  

In addition, the Board notes that in a February 2007 VA examination, the examiner diagnosed diabetic peripheral neuropathy of the bilateral hands, involving the superficial sensory branches of the radial, ulnar, and median nerves.  The Veteran received a VA examination in March 2010 in conjunction with the Board's December 2009 remand, where mild peripheral neuritis involving both hands and feet was diagnosed.  However, there was no discussion of the radial, ulnar, and median nerves.  Therefore, on remand, the examiner is requested to list and describe the neurologic symptoms related to service-connected diabetes mellitus, identify the nerve impaired, indicate whether there is complete or partial paralysis, neuralgia, or neuritis, and state whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

The Board notes that the March 2010 VA examiner concluded that the medical conditions diagnosed in the examination, both service-connected and nonservice-connected, were not likely preventing him from performing his daily routine activities and sedentary jobs.  

However, the examiner did not provide a rationale for the opinion.  The Court has held that an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Moreover, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  
38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  Regulations require that VA consider the combined effects of the service-connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that considers the combined effects of the service-connected disabilities on employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Once all relevant evidence has been obtained and associated with the claims file, provide the Veteran with appropriate VA examination(s) to determine the current severity of his service-connected diabetes and peripheral neuropathy disabilities.  The examiner is requested to review the claims file in conjunction with the examination and note such review in the examination report or in an addendum.  

The examiner is requested to evaluate the current severity of the Veteran's diabetes, peripheral neuropathy, and all related disabilities.  Specifically, the examiner is requested to address the following:

	a) evaluate whether the Veteran's diabetes mellitus requires regulation of activities (i.e., the avoidance of strenuous occupational and recreational activities);

	b) evaluate the current severity of diabetic nephropathy;

	c) report all neurologic impairment resulting from service-connected diabetes mellitus of the upper extremities including:
		i) the extent of impairment attributable to the radial nerve (if not present or attributable to service-connected diabetes mellitus, please state the reasons why) in terms of functioning and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree;
		ii) the extent of impairment attributable to the ulnar nerve (if not present or attributable to service-connected diabetes mellitus, please state the reasons why) in terms of functioning and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree; and
		iii) the extent of impairment attributable to the median nerve (if not present or attributable to service-connected diabetes mellitus, please state the reasons why) in terms of functioning and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree;

   d) report all neurologic impairment resulting from service-connected diabetes mellitus of the lower extremities including:
   i) the nerve root(s) affected, the extent of functional impairment and whether the degree of partial paralysis is more appropriately classified as mild, moderate, moderately severe, or severe in degree; and 
   
	e) the examiner should provide an opinion as to whether the service-connected disabilities and the effects of medications used to treat the service-connected disabilities combine to prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him?

A complete and thorough rationale that takes into account the Veteran's statements must be provided for all opinions expressed.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).  



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

